Citation Nr: 9931372	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29 (1999), based on VA hospitalization and 
institutionalization from January 7 to July 6, 1997.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to August 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal was docketed at the Board in 1998.  

Received at the RO in August 1998 was the veteran's claim for 
a total rating based on unemployability due to service-
connected disabilities.  Inasmuch, however, as such claim 
remains unadjudicated, it is referred to the RO for 
adjudication.


FINDING OF FACT

The veteran's hospitalization/institutionalization under VA 
auspices for the duration of January 7 to July 6, 1997, is 
not shown to have involved treatment in response to any 
service-connected disability, including post-traumatic stress 
disorder, for any consecutive 21-day period therein.


CONCLUSION OF LAW

The requirements for a temporary total rating, pursuant to 
38 C.F.R. § 4.29, based on VA hospitalization and 
institutionalization from January 7 to July 6, 1997, have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection is in effect for post-traumatic stress 
disorder (PTSD) and right knee disability, postoperative 
status.

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required treatment under VA auspices for a 
period in excess of 21 days.  

The veteran asserts that the alcohol abuse which occasioned 
his January 7, 1997, admission and subsequent 
institutionalization under VA auspices through July 6, 1997, 
was essentially a "symptom" of his "worsening PTSD".  He 
avers that a temporary total rating in accordance with 
38 C.F.R. § 4.29, relative to such approximately six-month 
period of institutionalization under VA auspices is, 
therefore, warranted.  In this regard, the record reflects 
that the veteran was admitted to a VA facility on January 7, 
1997, in response to an "increase in his drinking" as well 
as the experiencing of suicidal thoughts.  On his intake, the 
veteran related that his drinking was accompanied by 
occasional suicidal thoughts.  Treatment included the 
veteran's referral for rehabilitation counseling ("VARC"), 
subsequent to which the veteran was discharged on January 16.  
The Axis I discharge diagnoses were alcohol abuse and PTSD.

Later on January 16, the veteran was admitted to a VA 
domiciliary pursuant to an Axis I diagnosis of substance 
dependency, inclusive of alcohol.  The purpose of such 
admission was apparently to afford the veteran vocational 
rehabilitation.  He thereafter worked "around the 
domiciliary" and "did some job seeking while he was in the 
domiciliary".  His work performance while he was in the 
domiciliary was described as being "excellent".  He was 
subsequently, on July 7, 1997, admitted to what is described 
as having been the "Transcend program", wherein it was 
anticipated that he would spend "approximately 12 weeks", 
during which he would "also receive medical care".  Given 
the latter aspect of the veteran's tenure which began on July 
7, and because the rendered treatment comprised care in 
specific consideration of the veteran's PTSD which was not 
merely coincidental with his being so institutionalized, a 
temporary total rating, pursuant to 38 C.F.R. § 4.29, was 
awarded by the RO from such date (i.e., July 7, 1997) through 
the end of the month (several months later) in which the 
veteran was discharged.  In view of the same, then, the 
veteran's present appeal for a temporary total rating 
contemplates the period beginning January 7 through July 6, 
1997.

In considering the veteran's claim for a temporary total 
rating, pursuant to 38 C.F.R. § 4.29, based on VA 
hospitalization and institutionalization for the period from 
January 7 to July 6, 1997, the Board is satisfied that the 
initial segment thereof, i.e., that which transpired at a VA 
hospital from January 7 to January 16, 1997, did apparently 
feature treatment for PTSD, inasmuch as the rendered care 
during such approximately ten day period included the 
prescription of "Ativan" and the referral of the veteran, 
owing to his abuse of alcohol, for pertinent counseling.  In 
addition, the Board would not dispute that the veteran's 
abuse of alcohol may in fact have been a 'symptom', as he 
alleges, of his service-connected PTSD, inasmuch as a VA 
examiner in June 1996 specifically opined that the veteran 
"appear[ed] to use alcohol as an anesthetic to numb" 
stresses related to Vietnam.  However, the duration of the 
foregoing segment of care, i.e., that which transpired at a 
VA hospital from January 7 to January 16, 1997, was less than 
21 days, the minimum necessary duration required for 
pertinent compensation in accordance with 38 C.F.R. § 4.29.  
In addition, the succeeding segment of the veteran's VA 
institutionalization, that spent at the domiciliary from 
January 16 through July 6, 1997, is not shown to have 
featured any treatment for PTSD per se or any identified 
manifestation thereof.  Inasmuch, then, as the veteran's 
initial segment of hospitalization by VA (i.e., from January 
7-16) featured treatment in response to his service-connected 
PTSD but for less than 21 days, and since his subsequent 
segment of the veteran's VA institutionalization (i.e., that 
spent at the domiciliary from January 16 through July 6, 
1997) is not shown to have featured any treatment for PTSD or 
any associated manifestation thereof, the Board is persuaded 
that an award of a temporary total rating in accordance with 
38 C.F.R. § 4.29 based on the period beginning January 7 and 
terminating July 6, 1997, inclusive of any single 21-day 
period therein, is not warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.29.


ORDER

A temporary total rating, pursuant to 38 C.F.R. § 4.29, based 
on VA hospitalization and institutionalization from January 7 
to July 6, 1997, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

